Citation Nr: 1537337	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.
 
2.  Entitlement to service connection for a chest disorder, to include an esophageal disorder, as due to an undiagnosed illness.
 
3.  Entitlement to service connection for a vision disorder, to include as due to an undiagnosed illness.
 
4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.
 
5.  Entitlement to service connection for a breathing disorder, to include as due to an undiagnosed illness.
 
6.  Entitlement to service connection for allergies, to include as due to an undiagnosed illness.
 
7.  Entitlement to service connection for vertigo, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for a disorder manifested by memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from January to July 1991, to include service in the Southwest Asia Theater of Operations.  She also served in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This case was remanded by the Board for further development in November 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for a low back disorder.  She claims that her current back disability is a result of her in-service duties that included marching and carrying large equipment.  The Veteran also appeals the denial of entitlement to service connection for a chest disorder, a vision disorder, headaches, a breathing disorder, allergies, vertigo, and a disorder manifested by memory loss.  She claims these disabilities are a result of her service in Saudi Arabia during the Persian Gulf War.  According to the Veteran, she was exposed to hazardous materials and fumes while serving near oil fires.  She also claims that she was given shots and pills for chemical warfare.  

Post service treatment records reflect complaints of chest pain, vertigo, sinus problems, visual field restrictions, and the Veteran's self-report of memory problems.  During the Veteran's October 2011 Board hearing, she acknowledged that she did not have a diagnosis for many of these symptoms, but expressed that she had been experiencing these difficulties since her Persian Gulf Service.

As the Veteran served in Southwest Asia during the requisite time period, the provisions of 38 C.F.R. § 3.317 (2015) which pertains to compensation for certain disabilities occurring in Persian Gulf Veterans, is for consideration.  As cardiovascular, neurological and respiratory signs and symptoms are specifically listed in 38 C.F.R. § 3.317 as a sign or symptom which may be a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness, further examination is necessary.  The Board acknowledges that the Veteran was afforded a Gulf War general examination in February 2013, the symptoms and contentions claimed above, however, were not addressed during that examination.  Accordingly, an examination is warranted to address the claims presented in this appeal.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any outstanding, relevant VA or private treatment records and ask that she provide authorization to obtain any private treatment records.  After securing any necessary authorization, these records should be requested.  If any requested records are not available, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed low back disability to include joint pain.  Access to VBMS and Virtual VA must be made available to the examiner.  All necessary tests should be conducted and the results reported. After examination of the Veteran and review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability was caused by or aggravated by service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment records, personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  

3. Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any diagnosed headache disorder, vertigo and/or memory loss.  Access to VBMS and Virtual VA must be made available to the examiner.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner is asked list all appropriate diagnoses related to the claimed headaches, vertigo and/or memory loss and for each diagnosed disorder, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder arose during service or is otherwise related to service.  If no diagnosis is rendered, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A complete, well-reasoned rationale must be provided for any opinion offered.  

4. Schedule the Veteran for a VA respiratory /pulmonary examination to determine the nature and etiology of any disorder manifested by chest pains, allergies and/or breathing difficulty.  Access to VBMS and Virtual VA must be made available to the examiner.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner is asked list all appropriate diagnoses related to the claimed chest pains, allergies and breathing problems and for each diagnosed disorder, opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed disorder arose during service or is otherwise related to service.  If no diagnosis is rendered, the examiner should address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A complete, well-reasoned rationale must be provided for any opinion offered.  

5. Schedule the Veteran for a VA eye examination to determine the nature and etiology of any diagnosed vision disorder.  Access to VBMS and Virtual VA must be made available to the examiner.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner is asked list all appropriate diagnoses related to the claimed vision problems and for each diagnosed disorder, opine whether it is at least as likely as not (50 percent probability or greater) that the current disorder arose during service or is otherwise related to service.  If no diagnosis is rendered, the examiner should address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A complete, well-reasoned rationale must be provided for any opinion offered.  

6. All examining physicians are advised that they must discuss the Veteran's self-reported history.  The physicians are advised that while the Veteran is not competent to state that she has a specific diagnosis she is competent to describe her symptoms and when they began.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

7. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8. Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




